AO 72A
(Rev, 8/82)

 

Fn the United States District Court
For the Southern District of Georgia
Brunswick Division

MICHAEL LOVEE SWILLEY, *
*
Plaintiff, * CIVIL ACTION NO.: 2:18-cv27
ae
Vv. *
*
DR. FNU POPE, et al., *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Plaintiff did not file Objections
to this Report and Recommendation. Accordingly, the Court
ADOPTS the Magistrate Judge’s Report and Recommendation. The
Court DISMISSES Plaintiff's claims against Defendant Pope in her
official capacity for monetary damages and all of Plaintiff’s
claims against Defendants Johnson, Blackmon, and Food Services.
The Court also DENIES Plaintiff in forma pauperis status on
appeal as to these dismissed claims. Plaintiff’s deliberate

indifference claim against Defendant Pope in her individual

 
AO 72A
(Rev. 8/82)

 

capacity shall remain pending.

SO ORDERED, this 24 day of Contec. boty , 2019.
{ &

 

HON. ALISA EY WOOD, JUDGE
U ED STATES DI CT COURT
UTHERN DISTRICT OF ORGIA

 
